   Case: 4:19-cv-00226-AGF Doc. #: 1 Filed: 02/14/19 Page: 1 of 5 PageID #: 1



                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

MARILYN MARGULIS,                             )
                                              )
               Plaintiff,                     )       Case No.
                                              )
       v.                                     )            (Removed from the Circuit Court of
                                              )            St. Louis County,
HOMEADVISORS, INC.,                           )            No. 18SL-CC04813)
                                              )
    and                                       )
                                              )
JOHN DOES 1-10,                               )
                                              )
               Defendants.                    )

                                   NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that Defendant HomeAdvisor, Inc. (“Defendant” or

“HomeAdvisor”), by counsel, and pursuant to 28 U.S.C. §§ 1331, 1332, 1441 and 1446, hereby

removes this action from the Circuit Court of St. Louis County, Missouri, to the United States

District Court for the Eastern District of Missouri. As grounds for this removal, Defendant states

as follows:

       1.      On December 21, 2018, Plaintiff Marilyn Margulis (“Plaintiff”) filed an action in

the Circuit Court of St. Louis County, Missouri, styled Marilyn Margulis v. HomeAdvisors, Inc.

and John Does 1-10, Case No. 18SL-CC04813 (the “State Court Action”). HomeAdvisor was

incorrectly identified in the case caption of the State Court Action as “HomeAdvisors, Inc.”

       2.      As required by 28 U.S.C. § 1446(a), attached are correct copies of all process and

pleadings in the State Court Action. See Exhibit A. No further proceedings have taken place in

the State Court Action.




                                                  1
27511645v1
   Case: 4:19-cv-00226-AGF Doc. #: 1 Filed: 02/14/19 Page: 2 of 5 PageID #: 2



       3.      The State Court Action is a civil action in which Plaintiff attempts to allege

violations of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, and the

Missouri No-Call Law, Mo. Rev. Stat. § 407.1107.

       4.      HomeAdvisor is the only identified defendant in the State Court Action. The

Complaint does name John Does 1-10 as Defendants but states that the identities of such

defendants “are not presently known” and they are therefore presently fictitious.

       5.      28 U.S.C. § 1441(a) allows for removal of “any civil action brought in a State

court of which the district courts of the United States have original jurisdiction.”

       6.      28 U.S.C. § 1331 grants United States district courts with jurisdiction over civil

claims alleging violations of federal law. Plaintiff’s claim under the TCPA arises under federal

law. See Pl.’s Pet. At ¶¶ 300-301, 306. Therefore, this Court has jurisdiction of Plaintiff’s

TCPA claims in this action.

       7.      28 U.S.C. § 1367 further grants district court supplemental jurisdiction over “all

other claims” brought alongside claims over which the district court has original jurisdiction.

Therefore, this Court has jurisdiction over Plaintiff’s state law claims in this action.

       8.      Additionally, this action is removed for the reason that there is diversity of

citizenship under 28 U.S.C. § 1332. Under 28 U.S.C. §§ 1441 and 1446, removal is proper

where complete diversity exists pursuant to the standard established in 28 U.S.C. § 1332.

According to the Complaint, Plaintiff is a citizen of the State of Missouri. HomeAdvisor is a

corporation incorporated under Delaware law with its principal place of business in the State of

Colorado. See Pl.’s Pet. ¶ 9. The identities of Defendants John Does 1-10, “are not presently

known” and they are therefore presently fictitious under 28 U.S.C. § 1441(b) and shall be




                                                  2
27511645v1
   Case: 4:19-cv-00226-AGF Doc. #: 1 Filed: 02/14/19 Page: 3 of 5 PageID #: 3



disregarded for purposes of determining citizenship for diversity of citizenship. See id. at ¶ 13.

Accordingly, the controversy in this action is between citizens of different states.

       9.      A district court has original diversity jurisdiction where “the matter in controversy

exceeds the sum or value of $75,000.00, exclusive of interest and costs.” 28 U.S.C. § 1332(a).

The Complaint purports to allege claims for damages amounting to $312,000.00, Pl. Pet. At ¶ 23,

well in excess of the amount in controversy required for diversity jurisdiction under 28 U.S.C. §

1332(a).

       10.     HomeAdvisor was served with the Summons and Complaint in the State Court

Action on January 15, 2019.

       11.     Therefore, pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is being filed

within thirty (30) days of HomeAdvisor being served with a copy of the pleading from which it

may first be ascertained that the case is one which is or has become removable, and is timely.

       12.     This Notice of Removal is being filed less than one year after suit was

commenced in the state court, as required by 28 U.S.C. § 1446(c).

       13.     Venue of this removal is proper under 28 U.S.C. § 1441(a) because the United

States District Court for the Eastern District of Missouri is the federal district court for the

district embracing the place where the State Court Action is pending.

       14.     Pursuant to 28 U.S.C. § 1446(d), written notice of the removal of this action has

been given simultaneously to all counsel of record, and Defendant shall promptly file a copy of

this notice with the Clerk of the Circuit Court of St. Louis County, Missouri. See Exhibit B.

       WHEREFORE, Defendant HomeAdvisor, Inc. respectfully requests removal of this

action from the Circuit Court of St. Louis County, Missouri, to the United States District Court




                                                 3
27511645v1
   Case: 4:19-cv-00226-AGF Doc. #: 1 Filed: 02/14/19 Page: 4 of 5 PageID #: 4



for the Eastern District of Missouri and requests that further proceedings be conducted in this

Court as provided by law.



Dated: February 14, 2019

                                                  Respectfully submitted:

                                                  SmithAmundsen LLC

                                                  By: /s/ James P. Sanders
                                                      James P. Sanders #58899MO
                                                      Zachary R. McMichael, #68251MO
                                                      120 S. Central Ave., Suite 700
                                                      St. Louis, Missouri 63105
                                                      Telephone: (314) 719-3700
                                                      Facsimile: (314) 719-3710
                                                      Email: jsanders@salawus.com
                                                              zmcmichael@salawus.com

                                                  and

                                                  Michelle L. Dama, pro hac vice pending
                                                  Michael Best & Friedrich LLP
                                                  One South Pinckney Street, Suite 700
                                                  Madison, WI 53703
                                                  Phone: (608) 257-3501
                                                  Fax: (608) 283-2275
                                                  Email: mldama@michaelbest.com

                                                  Carolyn E. Isaac, pro hac vice pending
                                                  MICHAEL BEST & FRIEDRICH LLP
                                                  River Point
                                                  444 West Lake Street, Suite 3200
                                                  Chicago, IL 60606
                                                  Phone: (312) 222-0800
                                                  Fax: (312) 222-0818
                                                  Email: ceisaac@michaelbest.com

                                                  Attorneys for Defendant HomeAdvisor, Inc.




                                              4
27511645v1
   Case: 4:19-cv-00226-AGF Doc. #: 1 Filed: 02/14/19 Page: 5 of 5 PageID #: 5



                                 CERTIFICATE OF SERVICE

       I hereby certify that on February 14, 2019 the foregoing was filed electronically with the

Clerk of the Court to be served by operation of the Court’s electronic filing system and by

electronic mail upon:

       Max G. Margulis, #24325
       MARGULIS LAW GROUP
       28 Old Belle Monte Rd.
       Chesterfield, MO 63017
       P: (636) 536-7022 - Residential
       F: (636) 536-6652 - Residential
       E-Mail: MaxMargulis@MargulisLaw.com

       Attorneys for Plaintiff


                                                     /s/ James P. Sanders
                                                 Attorneys for Defendant HomeAdvisor, Inc.




                                                5
27511645v1
